ON PETITION FOR REHEARING.
Appellee, in support of its petition for a rehearing, argues that this court will not search the record to reverse the trial court and insists that from the record called for by the praecipe of appellant this court is not able to determine when the cause of action commenced.
Appellee's statement is not correct. The praecipe ordered a transcript of the pleadings, papers, record, entries and proceedings in the above matter, and specifically 12.  requested the inclusion of appellee's answer in general denial, which answer was filed on July 2, 1938, and this was well within the time when the original action could have been commenced.
Upon a full re-consideration of the issues involved, we find no reason for changing our opinion.
The petition for rehearing is denied.
NOTE. — Reported in 48 N.E.2d 999.